Citation Nr: 1524926	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-27 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to a disability rating greater than 50 percent for posttraumatic stress disorder (PTSD) on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities on an extraschedular basis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had active military service from December 1967 to November 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  A January 2010 rating decision denied entitlement to a TDIU.  A February 2011 rating decision denied entitlement to a disability rating greater than 50 percent for PTSD. 

In December 2012 the Board denied the Veteran's claim for a schedular rating higher than 50 percent for his PTSD, and remanded the claim for a rating higher than 50 percent for PTSD on an extraschedular basis, and the claim for entitlement to a TDIU, for additional development.  Meanwhile, the Veteran also appealed the Board's December 2012 decision denying his claim for service connection for depressive disorder to the U. S. Court of Appeals for Veterans Claims (Court).  In July 2013, his representative and VA's General Counsel filed a Joint Motion for Remand (JMR), asking the Court to vacate the Board's decision denying this claim and to remand this claim to the Board for action consistent with the terms of the JMR.  The Veteran did not challenge the Board's denial of entitlement to a disability rating greater than 50 percent for his PTSD on a schedular basis.  The Court granted the JMR later in July 2013.  The Court left undisturbed that portion of the Board's December 2012 decision which had remanded the claims of entitlement to a disability rating greater than 50 percent for PTSD on an extraschedular basis and entitlement to a TDIU on an extraschedular basis.  

In February 2014, the Board remanded the claim for service connection for a depressive disorder, including as secondary to the service-connected PTSD, for additional development consistent with the July 2013 JMR.  In October 2014, the Board denied the claim for service connection for depressive disorder, and again remanded the claim for a disability rating greater than 50 percent for PTSD on an extraschedular basis and for a TDIU for additional development.  



FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is not productive of symptoms of similar severity, duration, and frequency other than those contemplated by the schedular criteria, and it does not individually or cumulatively present an exceptional or unusual disability picture with such factors as marked interference with employment or frequent periods of hospitalization as to render the scheduler rating criteria inadequate or their application impractical. 
 
2.  The Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU, nor have they been shown to preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 percent for PTSD on an extraschedular basis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b)(1) (2014).

2.  The criteria for a TDIU on an extraschedular basis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided by December 2010 and May 2011 letters.

Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The case last was readjudicated in November 2014.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and personnel records, post-service treatment records and Social Security Administration (SSA) disability records.  The Veteran was afforded VA examinations.  The examinations evaluated the Veteran's disability in conjunction with his prior history, described it in sufficient detail so the Board's evaluation of it was an informed one, and included a discussion about the Veteran's ability to obtain or maintain substantially gainful employment.  In October 2014 the Board remanded the case with instructions to refer the Veteran's claims to the Director, Compensation Service ("Director"), for the purpose of considering whether an extraschedular evaluation may be assigned under 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  In November 2014, an extraschedular evaluation was conducted by the Director for the Veteran's service-connected PTSD disability and TDIU.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided in this decision is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to review the merits of the issues on appeal.

Factual Background & Analysis

The Veteran contends that he is entitled to a disability rating greater than 50 percent for PTSD on an extraschedular basis and entitlement to a TDIU on an extraschedular basis.  He specifically contends that, prior to his retirement, his psychiatric symptoms caused him to take extended leave from work and were interfering with his ability to work.  He asserts that his nightmares interrupted his sleep, thereby leaving him unable to concentrate and feeling tired at work the following day.  On VA examination in July 2014, the Veteran reported that he had not worked for the last four years and had quit his prior employment because he thought he was going to get fired due to having missed 40 days of work.  At that time, he attributed the work interruptions to anxiety and depression.  As noted in the Introduction of this decision, service connection for depression has not been established.  

Increased Rating for PTSD on an Extraschedular Basis

With respect to extraschedular consideration under 38 C.F.R. § 3.321(b), including referral to the Director, the threshold factor for extraschedular consideration is that the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate.  This requires a comparison between the level of severity and symptomatology of the service-connected disorder(s) with the rating criteria in the rating schedule.  If the criteria reasonably describe the disability level(s) and symptomatology (ies), then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The use of the plural, "disabilities" in the statute and regulation, and the word "combination" in the statute, indicate that extraschedular rating can based on the collective impact of multiple service-connected disorders.  Thus, 38 C.F.R. § 3.321(b)(1) fills in the gap left by 38 C.F.R. § 4.16 which provides to extraschedular TDIU rating when service-connected disorders cumulatively preclude obtaining or retaining substantially employment, i.e., less than total unemployability, but the collective impact of service-connected disorders is not adequately compensated under the rating schedule.  In other words, the compounding of the negative effects that one or more service-connected disorders may have upon other service-connected disorders means that their collective impact could be greater than the sum of each individual service-connected disorders' impact, or the impact as calculated by the combined ratings table at 38 C.F.R. § 4.25.  Johnson v. McDonald, 762 F3d. 1362 (Fed. Cir. 2014). 

In Johnson, the Board denied increased ratings for two service-connected disorder but remanded a third; on appeal, it was argued that extraschedular consideration had to be given to the collective impact of two disorders as to which the Board had reached a final decision but there was no argument before the Court or the Federal Circuit that the effect of the third service-connected disorder should have been considered along with the other two disabilities.  In other words, it does not appear that the Federal Circuit held that in all claims for increased ratings that VA must adjudicate the collective impact of all service-connected disabilities, even those not adjudicated on direct appeal, on an extraschedular basis.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As to the service-connected PTSD, the symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  The Board is not limited in its determination as to the proper disability rating to be assigned based solely on the symptoms listed in the higher rating.  Rather, consideration is given to whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id. 

Under the General Rating Formula for the evaluation of psychiatric disabilities, a 50 percent evaluation is warranted for disability productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The mental status findings in the Veteran's VA treatment records indicate his judgment and insight generally were appropriate on objective clinical examination.  On VA examination in January 2010, December 2010 and May 2011, reflect that the Veteran was oriented in all spheres, psychomotor activity was normal to tense, thought process and content were unremarkable, and judgment was good.  Memory was normal.  During his June 2011 SSA examination his judgment and insight were fair, and for the most part had no difficulty with his memory, but he did have some problems on word recollection.  VA treatment notes show that he was alert and attentive.  Thought process and association were normal and coherent with no unusual thought content.  On mental status examination in July 2014, he was oriented in all spheres.  His attention and concentration were intact.  His insight and judgment were intact.  His memory for remote, recent, and immediate events were intact, including when asked what he did on the previous day stating that he played golf.

During his January 2010 VA examination his speech was unremarkable.  On SSA examination in June 2011 he was correctly oriented times 3, meaning to person, place and situation, and his speech was normal in rate and tone.  VA treatment records noted speech that was relevant and spontaneous.  

During his January 2010 and December 2010 VA examinations he reported good impulse control with no episodes of violence.  At his May 2011 VA examination he reported that he did have mild outbursts of anger or irritability, which were not often, but would cause him to get really mad.  At his May 2011 VA examination he endorsed mild outbursts of anger or irritability and on VA examination in July 2014 he related an incident of anger and violence the previous year.

A VA clinical treatment note in April 2010, recorded fleeting suicidal thoughts about once or twice a month, but he denied having a plan.  During his January 2010 VA examination he stated that he had had suicidal thoughts about 6 times over the past 2 years, but that he had never actually acted on them.  The December 2010 VA examiner also found no history of suicide attempts.  The June 2011 SSA examiner similarly noted the Veteran did not have suicidal or homicidal ideations.  Subsequent VA clinical treatment notes showed no suicidality or homicidality. 

December 2010, July 2014 VA and June 2011 SSA examiners, as well as VA treatment providers, found the Veteran was dressed and groomed appropriately and oriented times three.  Additionally, there is no evidence he has obsessional rituals interfering with his routine activities, and the Veteran has specifically denied any panic attacks, homicidal ideation, and hallucinations or delusions. 

The evidence shows that the Veteran has been married since 1971 and he and his wife had two children and three grandchildren.  The Veteran had regular contact with all of his children and grandchildren.  He also kept in touch with his two siblings.  Generally, he described the relationship with his spouse and children as good.  He reported speaking on the phone with friends a few times a month and seeing one friend on a monthly basis.  He played golf, attended family gatherings and about once every couple of weeks he would go out to eat with his spouse, although he denied other social events.  In 2013, he helped a friend during harvest.

On VA examination in January 2010, the examiner determined that the Veteran's PTSD was found to be moderate in severity with reduced reliability and productivity due to his symptoms.  Similarly, the VA examiner in December 2010 found that his PTSD would equate with a moderate degree of impairment in productivity and reliability.  The VA examiner in May 2011 determined that the Veteran's PTSD symptoms resulted in moderate reduced reliability and productivity.

On SSA examination in June 2011, the Veteran reported working for the same employer for 10 years.  With subsequent work for two different employers for approximately four years until he was laid off.  He stated he could not physically and mentally handle working due to his back injuries, depression, and PTSD.  The SSA examiner noted that the Veteran had been able to work for many years despite his disabilities, which was indicative of his ability to relate to supervisors and coworkers.  While he endorsed some irritability and anger that created some stress between him and his supervisors, his behavior during the examination was determined to be consistent with an individual who had the capacity for appropriate interpersonal demeanor.  

The VA examiner in July 2014 determined that the Veteran's PTSD was productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  

The Board finds that the preponderance of the evidence is against granting a disability rating greater than 50 percent for PTSD on an extraschedular basis.  It is clear from the medical evidence that his PTSD manifestations throughout time have consistently included feelings of depression and anxiety, sleep disturbances, hypervigilance, difficulty in establishing and maintaining effective work and social relationships, nightmares, difficulty concentrating, and irritability, as well as some suicidal ideation.  He has never had any hallucinations, obsessive or ritualistic behavior, delusions, disorientation or gross impairment of thought processes or communication, spatial disorientation or neglect of personal appearance.  Moreover, his other psychiatric complaints are not outside the scope of those generally seen and encompassed in the applicable scheduler rating criteria. 

VA treatment records during the appeal recorded Global Assessment of Functioning (GAF) scores generally ranged from 51 to 58.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  38 C.F.R. § 4.125.  Hence, these scores are commensurate with the Veteran's existing 50 percent schedular rating for service-connected PTSD.

On VA examination in July 2014, Treatment consists of PTSD classes and individual counseling without use of medication.  There is no evidence of frequent periods of hospitalizations due to PTSD.  Although the PTSD is shown to cause some interference with employment, the schedular criteria specifically allow for occupational impairment (even total occupational impairment) and therefore do not warrant the conclusion that the Veteran's disability picture is exceptional or unusual.  Total occupational impairment as a result of gross impairment of thought, suicidal ideation, homicidal ideation, and an inability to perform activities of daily living is not present in this case.  The cumulative record is void of any findings of interference with employment beyond that which is contemplated by the applicable schedular criteria.  Upon weighing the evidence, the Board does not believe this evidence shows "marked interference with employment" beyond the average impairment to earnings capacity already contemplated by the 50 percent ratings assigned under the Rating Schedule.  38 C.F.R. § 3.321(b)(1).

Finally, the Director authored an advisory opinion on this matter in November 2014.  Initially, the Board notes that in Wages v. McDonald, 27 Vet. App. 233 (2015), the Court found that while the RO and Board may not award an extraschedular TDIU rating in the first instance under 38 C.F.R. § 4.16(b), the Director's decision on a specific case as to entitlement to an extraschedular TDIU rating is "in essence the de facto [RO] decision."  The Court in Wages also found that, under 38 U.S.C. § 511(a), the Board is not limited to ensuring that the Director had the full and correct facts and the Director's decision is not binding on the Board.  Moreover, the Director's decision does not constitute evidence, including opinion evidence, upon which the Board may rely or place any probative value.  The reasoning in Wages as to effect of the Director's decision applies equally to decisions as to entitlement under 38 C.F.R. § 4.16(b) and entitlement under 38 C.F.R. § 3.321(b)(1). 

On the other hand, the Board may be persuaded that the analysis of the Director's decision is correct in the specific circumstances of an individual case.  Such is the case here.  The November 2014 Director's advisory opinion noted the findings of the VA examiner in July 2014 that the Veteran's occupational and social impairment were due to mild or transient symptoms of PTSD which decreased work efficiency and ability to perform tasks only during periods of significant stress.  The opinion also noted prior examination findings which characterized the Veteran's PTSD as no more than moderate in severity.  Further, VA audio examinations indicated that the Veteran was not deaf.  The Director's advisory opinion concluded that the Veteran's PTSD presented no unusual or exceptional disability pattern that would render application of the regular rating criteria as impractical, nor was there clear and convincing evidence that the Veteran was unemployable due solely to his service connected disabilities.  Since there was no overall finding of unemployability, entitlement to an extrascheduler evaluation pursuant to either 38 CFR 3.321(b)(1), or 4.16(b) was not warranted.  Accordingly, the Board finds that, throughout the entire appeal, the evidence of record does not support the assignment an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for the service-connected PTSD.  38 C.F.R. § 4.3.

Extraschedular TDIU 
 
Turning to the claim for entitlement to a TDIU on an extraschedular basis, the Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2014).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2014).

A total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2014).  The record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board emphasizes that the issue of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating is inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b).

The Veteran reported that he graduated from high school and did not attend college.  He retired in July 2009, although reportedly he continued working part-time four to eight hours a week.  The Veteran reported three consecutive jobs during the 15 years preceding his retirement.  

In addition to the service-connected PTSD, service connection is also currently in effect for bilateral hearing loss, rated 10 percent disabling, and tinnitus, rated 10 percent disabling.  The Veteran's combined disability rating is 60 percent, effective June 9, 2003.  38 C.F.R. § 4.25 (2014).  Thus, the Veteran does not meet the schedular criteria for consideration of entitlement to a TDIU.  38 C.F.R. § 4.16(a) (2014).  

On VA audio examination in January 2011, the examiner found that the Veteran's hearing impairment had significant occupational effects because the Veteran had difficulty hearing the TV and difficulty hearing in groups.  The Board finds that the service-connected hearing loss and tinnitus are adequately compensated with separate 10 percent disability ratings.  

While not binding on VA, the Board observes that the Veteran also was denied a claim for benefits under the laws and regulations governing SSA.  In connection with his claim for SSA benefits, the Veteran reported that he worked for the same employer for 10 years, a second one for four years, and with a third employer for 17 months.  He stated he could not physically and mentally handle working due to his back injuries, depression, and PTSD.  In its final July 2011 decision, SSA found that the Veteran was not unemployable.  The decision noted that the Veteran's claimed disabilities; PTSD, depression, hearing loss, tinnitus, and arthritis in the spine, were not severe enough to keep preclude employment.  The decision noted that despite hearing loss, his ability to communicate was not severely restricted.  Also, the Veteran was able to think, communicate and act on his own behalf.  Again, SSA's standards of unemployability do not precisely mirror VA's.  Nonetheless, the decision is informative to the extent that SSA relied on the VA medical records and the report of a private physician in reaching its conclusion regarding the Veteran's employability.

Finally, as noted above, the November 2014 Director's advisory opinion also concluded that there was no clear and convincing evidence that the Veteran was unemployable due solely to his service connected disabilities.  Since there was no overall finding of unemployability, entitlement to an extrascheduler evaluation pursuant to 4.16(b) was not warranted.   The Board has determined that the analysis of the Director's decision is correct in the specific circumstances in this case and agrees with its findings pertaining to the issue of entitlement to a TDIU on an extraschedular basis.  

While the Veteran's service-connected disabilities, physical and psychiatric, have been found to cause some impact on his daily functioning, that impact was considered in the scheduler ratings currently assigned.  The Board finds that the evidence of record fails to support a finding that he is unemployable due solely to his service-connected PTSD, hearing loss, and tinnitus.  Specifically, at no time has a VA examiner or another physician stated that the Veteran's service-connected disabilities, either singularly or jointly, preclude him from employment.  Therefore, the Board finds that the preponderance of the evidence does not show that the currently service-connected disabilities alone prevent the Veteran from obtaining and maintaining substantially gainful employment.  In sum, the criteria are not met for the assignment of a TDIU on an extraschedular basis.  


ORDER

Entitlement to a disability rating greater than 50 percent for posttraumatic stress disorder on an extraschedular basis is denied.

Entitlement to a total disability rating based on individual unemployability due exclusively to service-connected disabilities on an extraschedular basis is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


